DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 5 – 8 are entitled to a priority date of February 9, 2017.


Drawings

The drawings are objected to because Figures 1, 2, and 5 all depict the exact same embodiment despite the specification stating otherwise. Examiner believes this was an unintentional error by applicant. The Figures in the priority document and as shown in the Chinese publication CN 206830279 appear to be correct. Applicant should replace Figures 1, 2, and 5 with Figures 1, 2, and 5 from the priority document, respectively. 

Once this replacement has been made, applicant should mark Figures 1 and 2 as “Prior Art”, since according to the specification, only that which is old is shown. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claims 5 – 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites the second end, the first exhaust pipe section, the second exhaust pipe section, the third exhaust pipe section, the first and second cylinders, the third to sixth cylinders, and the seventh and eighth cylinders, all of which lack antecedent basis. It is unclear whether these components are part of the component sets previously recited. Use of the term “further” is Line 4 is also confusing as to whether it implies an additional three pipes, i.e. four total. Examiner suggests amending Claim 5 as depicted below:

5. (Suggested Amendment) A pulse exhaust pipe for a diesel engine, comprising: a first end of the pulse exhaust pipe is communicated with eight cylinders, and [[the]] a second end of the pulse exhaust pipe is communicated with two superchargers; the pulse exhaust pipe   comprising three mutually separated exhaust pipe sections; the respective exhaust pipe sections independently discharge to the superchargers; [[the]] a first exhaust pipe section of the exhaust pipe sections is communicated with [[the]] first and second cylinders of the eight cylinders; [[the]] a second exhaust pipe section of the exhaust pipe sections is communicated with [[the]] third to sixth cylinders of the eight cylinders; and [[the]] a third exhaust pipe section of the exhaust pipe sections is communicated with [[the]] seventh and eighth cylinders of the eight cylinders.  

Claims 6 – 8 are rejected due to their dependence on Claim 5. 


Allowable Subject Matter

Claims 5 – 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach or suggest a pulse exhaust pipe for a diesel engine, comprising: a first end of the pulse exhaust pipe is communicated with eight cylinders, and a second end of the pulse exhaust pipe is communicated with two superchargers; the pulse exhaust pipe comprising three mutually separated exhaust pipe sections; the respective exhaust pipe sections independently discharge to the superchargers; a first exhaust pipe 

Certain references such as Buchi (GB 336,094) discuss the importance of “the exhaust piping being arranged so that only those cylinders which have ignition separated by angles of 180º or 360º deliver to the same conduit” in order to avoid interference and back-pressure (see abstract), however, the teachings of Buchi are not sufficient to enable one of ordinary skill in the art to extrapolate this feature to applicant’s claimed invention. Other references, like Rinsum teach three exhaust pipe sections (see Figure 2), however these exhaust pipe sections are not entirely mutually separated nor do they communicate with two superchargers. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Buchi (GB 336094) – multi-cylinder arrangement to two turbochargers with different communication embodiments between the cylinders and the turbochargers. 

Buchi (GB 401152) - multi-cylinder arrangement to two turbochargers with different communication embodiments between the cylinders and the turbochargers.

Buchi (CH 176717) - multi-cylinder arrangement to two turbochargers with different communication embodiments between the cylinders and the turbochargers.

Buchi (DE 650569) - multi-cylinder arrangement to two turbochargers with different communication embodiments between the cylinders and the turbochargers.

Rinsum (DE 2719668) - multi-cylinder arrangement to single turbocharger (Figure 2) with three exhaust pipe sections.

Ma et al. (CN 108894872) – multi-cylinder arrangement to three turbochargers (see Figure 1), but not communicating with the desired number of cylinders for each exhaust pipe section. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Sunday, February 21, 2021